Form of Director Restricted Stock Unit Award Agreement

LIFEPOINT HOSPITALS, INC.

2013 LONG-TERM INCENTIVE PLAN

Restricted stock unit AGREEMENT

FOR

[Insert name of Recipient]

1.        Award of Restricted Stock Units.    LifePoint Hospitals, Inc. (the
“Company”) hereby grants, as of _________________ (the “Date of Grant”), to
__________________ (the “Recipient”), the right to receive, at the times
specified in Section 4 hereof,               shares of the Company’s common
stock, par value $0.01 per share (collectively the "RSUs").  The RSUs shall be
subject to the terms, provisions and restrictions set forth in this Agreement
and the LifePoint Hospitals, Inc. 2013 Long-Term Incentive Plan (the “Plan”),
which is incorporated herein for all purposes.  As a condition to entering into
this Agreement, and to the issuance of any Shares (or any other securities of
the Company pursuant thereto), the Recipient agrees to be bound by all of the
terms and conditions herein and in the Plan.  Unless otherwise provided herein,
terms used herein that are defined in the Plan and not defined herein shall have
the meanings attributable thereto in the Plan.

2.        Vesting of RSUs.

         (a)     General Vesting. 

The RSUs shall become vested in the following amounts, at the following times
and upon the following conditions, provided that the Continuous Service of the
Recipient continues through and on the Vesting Date:

Number of Shares Subject to the RSUs

Vesting Date

[                           ]

[                           ]

There shall be no proportionate or partial vesting of Shares subject to the RSUs
in or during the months, days or periods prior to the Vesting Date, and except
as otherwise provided in Section 2(b) hereof, all vesting of Shares subject to
the RSUs shall occur only on the Vesting Date.

         (b)     Acceleration of Vesting Upon Death or Disability. 

In the event that the Recipient’s Continuous Service terminates by reason of the
Recipient’s Disability or death, the Shares subject to the RSUs subject to this
Agreement shall be immediately vested as of the date of such Disability or
death, whichever is applicable.

         (c)     Definition  For purposes of this Agreement, the following terms
shall have the meanings indicated:

                   (i)   “Delivery Date” means the date that is the first to
occur of any of the following:  (1) the third anniversary of the Date of Grant,
or (2) the Recipient’s Separation from Service for any reason.



 

 

--------------------------------------------------------------------------------

 

                    (ii)   “Non-Vested RSUs” means any portion of the RSUs
subject to this Agreement that have not become vested pursuant to this Section
2.

                   (iii)   “Separation from Service” means the voluntary or
involuntary separation from service with the Service Recipient, determined in a
manner consistent with Section 409A of the Code and the Treasury Regulations
thereunder.

                    (iv)   “Vested RSUs” means any portion of the RSUs subject
to this Agreement that are and have become vested pursuant to this Section 2.

3.        Forfeiture of Non-Vested RSUs

.  If the Recipient’s Continuous Service is terminated for any reason, any RSUs
that are not Vested RSUs, and that do not become Vested RSUs pursuant to Section
2 hereof as a result of such termination, shall be forfeited immediately upon
such termination of Continuous Service without any payment to the
Recipient.  The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Recipient’s forfeiture of Non-Vested RSUs pursuant to this Section
3.

4.        Settlement of the RSUs

. 

          (a)     Delivery of Shares.  The Company shall deliver to the
Recipient or in the event of the Recipient’s death, to the beneficiary or
beneficiaries designated by the Recipient, or if the Recipient has not so
designated any beneficiary(ies), or no designated beneficiary survives the
Recipient, to the personal representative of the Recipient’s estate, Shares
corresponding to the Vested RSUs on, or as soon as administratively practicable
after, the Delivery Date, but in no event more than sixty (60) days thereafter.

          (b)     Distribution to Specified Employees.  ‍‍

Notwithstanding the foregoing, if the Recipient is a Specified Employee, then no
distributions otherwise required to be made under this Agreement on account of
the Recipient’s Separation from Service shall be made before the date that is
six (6) months after the date of the Recipient’s Separation from Service or, if
earlier, the date of the Recipient’s death if such deferral is required to
comply with Section 409A of the Code.

5.        Rights with Respect to RSUs.

          (a)     No Rights as Shareholder Until Delivery.  Except as otherwise
provided in this Section 5, the Recipient shall not have any rights, benefits or
entitlements with respect to the Shares corresponding to the RSUs unless and
until those Shares are delivered to the Recipient (and thus shall have no voting
rights, or rights to receive any dividend declared, before those Shares are so
delivered).  On or after delivery, the Recipient shall have, with respect to the
Shares delivered, all of the rights of a holder of Shares granted pursuant to
the articles of incorporation and other governing instruments of the Company, or
as otherwise available at law.  

          (b)     Adjustments to RSUs.    

If at any time while this Agreement is in effect and before any Shares have been
delivered with respect to any RSUs, there shall be any increase or decrease



2

 

 

--------------------------------------------------------------------------------

 

in the number of issued and outstanding Shares of the Company through the
declaration of a stock dividend or through any recapitalization resulting in a
stock split-up, combination or exchange of such Shares, then and in that event,
the Committee (or Board as applicable) shall make any adjustments it deems fair
and appropriate, in view of such change, in the number of Shares subject to the
RSUs then subject to this Agreement.  If any such adjustment shall result in a
fractional Share, such fraction shall be disregarded.

          (c)     Restriction on Certain Transactions.    

Notwithstanding any term or provision of this Agreement to the contrary, the
existence of this Agreement, or of any outstanding RSUs awarded hereunder, shall
not affect in any manner the right, power or authority of the Company or any
Related Entity to make, authorize or consummate: (i) any or all adjustments,
recapitalizations, reorganizations or other changes in the Company's or any
Related Entity’s capital structure or its business; (ii) any merger,
consolidation or similar transaction by or of the Company or any Related Entity;
(iii) any offer, issue or sale by the Company or any Related Entity of any
capital stock of the Company or any Related Entity, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Shares represented by the RSUs and/or that would include, have
or possess other rights, benefits and/or preferences superior to those that such
Shares include, have or possess, or any warrants, options or rights with respect
to any of the foregoing; (iv) the dissolution or liquidation of the Company or
any Related Entity; (v) any sale, transfer or assignment of all or any part of
the stock, assets or business of the Company or any Related Entity; or (vi) any
other corporate transaction, act or proceeding (whether of a similar character
or otherwise).

          (d)     Dividend Equivalents.   During the term of this Agreement, the
Recipient shall have the right to receive distributions (the “Dividend
Equivalents”) from the Company equal to any dividends or other distributions
that would have been distributed to the Recipient if each of the Shares subject
to the RSUs instead was an issued and outstanding Share owned by the
Recipient.  Dividend Equivalents payable with respect to the RSUs subject to
this Agreement shall be subject to the following terms and conditions: (i)
Dividend Equivalents payable with respect to the RSUs subject to this Agreement
shall be paid on the date the RSUs to which such Dividend Equivalents relate are
settled under Section 4 hereof, with such Dividend Equivalents to be
accumulated, without interest, by the Company (the “Accumulated Dividend
Equivalents”), (ii) all Accumulated Dividend Equivalents payable with respect to
the RSUs subject to this Agreement shall be paid in cash, reduced by any
applicable withholding taxes, and (ii) any Accumulated Dividend Equivalents with
respect to the RSUs subject to this Agreement shall be forfeited and all rights
of the Recipient to such Accumulated Dividend Equivalents shall terminate,
without further obligation on the part of the Company, unless the portion of the
RSUs subject to this Agreement to which such Accumulated Dividend Equivalents
relate become Vested RSUs pursuant to Section 2 hereof.  Each Dividend
Equivalent shall be treated as a separate payment for purposes of Section 409A
of the Code.

6.        Transferability.

 The RSUs are not transferable unless and until the Shares have been delivered
to the Recipient in settlement of the RSUs in accordance with this Agreement,
otherwise than by will or under the applicable laws of descent and distribution.
The terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of



3

 

 

--------------------------------------------------------------------------------

 

the Recipient.  Except as otherwise permitted pursuant to the first sentence of
this Section, any attempt to effect a Transfer of any RSUs prior to the date on
which the Shares have been delivered to the Recipient in settlement of the RSUs
shall be void ab initio.  For purposes of this Agreement, “Transfer” shall mean
any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, and including, but not
limited to, any disposition by operation of law, by court order, by judicial
process, or by foreclosure, levy or attachment.

7.        Tax Matters.‍‍

          (a)     Withholding.  As a condition to the Company’s obligations with
respect to the RSUs (including, without limitation, any obligation to deliver
any Shares) hereunder, the Recipient shall make arrangements satisfactory to the
Company to pay to the Company any federal, state or local taxes of any kind
required to be withheld with respect to the delivery of Shares corresponding to
such RSUs.  If the Recipient shall fail to make the tax payments as are
required, the Company shall, to the extent permitted by law, have the right to
deduct from any payment of any kind (including the withholding of any Shares
that otherwise would be delivered to Recipient under this Agreement) otherwise
due to the Recipient any federal, state or local taxes of any kind required by
law to be withheld with respect to such Shares.

           (b)     Recipient’s Responsibilities for Tax Consequences.  The tax
consequences to the Recipient (including without limitation federal, state,
local and foreign income tax consequences) with respect to the RSUs (including
without limitation the grant, vesting and/or delivery thereof) are the sole
responsibility of the Recipient.  The Recipient shall consult with his or her
own personal accountant(s) and/or tax advisor(s) regarding these matters and the
Recipient’s filing, withholding and payment (or tax liability) obligations. 

8.        Amendment, Modification & Assignment

  This Agreement may only be modified or amended in a writing signed by the
parties hereto.  No promises, assurances, commitments, agreements, undertakings
or representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.  This
Agreement (and Recipient’s rights hereunder) may not be assigned, and the
obligations of Recipient hereunder may not be delegated, in whole or in
part.  The rights and obligations created hereunder shall be binding on the
Recipient and his heirs and legal representatives and on the successors and
assigns of the Company.

9.        Complete Agreement

 This Agreement (together with those agreements and documents expressly referred
to herein, for the purposes referred to herein) embody the complete and entire
agreement and understanding between the parties with respect to the subject
matter hereof, and supersede any and all prior promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, which may relate to the
subject matter hereof in any way.

 

 



4

 

 

--------------------------------------------------------------------------------

 

10.        Miscellaneous

            (a)     No Right to (Continued) Employment or Service

 This Agreement and the grant of RSUs hereunder shall not confer, or be
construed to confer, upon the Recipient any right to employment or service, or
continued employment or service, with the Company or any Related Entity.

          (b)    No Limit on Other Compensation Arrangements

 Nothing contained in this Agreement shall preclude the Company or any Related
Entity from adopting or continuing in effect other or additional compensation
plans, agreements or arrangements, and any such plans, agreements and
arrangements may be either generally applicable or applicable only in specific
cases or to specific persons.

           (c)     Severability

 If any term or provision of this Agreement is or becomes or is deemed to be
invalid, illegal or unenforceable in any jurisdiction or under any applicable
law, rule or regulation, then such provision shall be construed or deemed
amended to conform to applicable law (or if such provision cannot be so
construed or deemed amended without materially altering the purpose or intent of
this Agreement and the grant of RSUs hereunder, such provision shall be stricken
as to such jurisdiction and the remainder of this Agreement and the award
hereunder shall remain in full force and effect).

          (d)     No Trust or Fund Created

 Neither this Agreement nor the grant of RSUs hereunder shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Related Entity and the Recipient or any
other person.  To the extent that the Recipient or any other person acquires a
right to receive payments from the Company or any Related Entity pursuant to
this Agreement, such right shall be no greater than the right of any unsecured
general creditor of the Company.

           (e)     Law Governing

.  This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Delaware (without reference to the
conflict of laws rules or principles thereof).

            (f)     Interpretation

.  The Recipient accepts this award of RSUs subject to all of the terms,
provisions and restrictions of this Agreement and the Plan.  The undersigned
Recipient hereby accepts as binding, conclusive and final all decisions or
interpretations of the Board or the Committee upon any questions arising under
this Agreement or the Plan. 

           (g)     Headings

.  Section, paragraph and other headings and captions are provided solely as a
convenience to facilitate reference.  Such headings and captions shall not be
deemed in any way material or relevant to the construction, meaning or
interpretation of this Agreement or any term or provision hereof.

           (h)     Notices

.  Any notice under this Agreement shall be in writing and shall be deemed to
have been duly given when delivered personally or when deposited in the United
States mail, registered, postage prepaid, and addressed, in the case of the
Company, to the Company’s General Counsel at 103 Powell Court, Brentwood,
Tennessee 37207, or if the Company should



5

 

 

--------------------------------------------------------------------------------

 

move its principal office, to such principal office, and, in the case of the
Recipient, to the Recipient’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section.

       (i)     Compliance with Section 409A

                    (i)     General.    It is the intention of both the Company
and the Recipient that the benefits and rights to which the Recipient could be
entitled pursuant to this Agreement comply with Section 409A of the Code and the
Treasury Regulations and other guidance promulgated or issued thereunder
(“Section 409A”), to the extent that the requirements of Section 409A are
applicable thereto, and the provisions of this Agreement shall be construed in a
manner consistent with that intention.  If the Recipient or the Company
believes, at any time, that any such benefit or right that is subject to Section
409A does not so comply, it shall promptly advise the other and shall negotiate
reasonably and in good faith to amend the terms of such benefits and rights such
that they comply with Section 409A (with the most limited possible economic
effect on the Recipient and on the Company).

             (ii)     No Representations as to Section 409A Compliance. 
Notwithstanding the foregoing, the Company does not make any representation to
the Recipient that the shares of RSUs and the Dividend Equivalents, if any,
awarded pursuant to this Agreement are exempt from, or satisfy, the requirements
of Section 409A, and the Company shall have no liability or other obligation to
indemnify or hold harmless the Recipient or any Beneficiary for any tax,
additional tax, interest or penalties that the Recipient or any Beneficiary may
incur in the event that any provision of this Agreement, or any amendment or
modification thereof or any other action taken with respect thereto is deemed to
violate any of the requirements of Section 409A.

             (iii)     No Acceleration of Payments.  Neither the Company nor the
Recipient, individually or in combination, may accelerate any payment or benefit
that is subject to Section 409A, except in compliance with Section 409A and the
provisions of this Agreement, and no amount that is subject to Section 409A
shall be paid prior to the earliest date on which it may be paid without
violating Section 409A.

                (iv)     Treatment of Each Installment as a Separate Payment.
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which the Recipient is entitled under this
Agreement shall be treated as a separate payment.  In addition, to the extent
permissible under Section 409A, any series of installment payments under this
Agreement shall be treated as a right to a series of separate payments.

            (j)     Non-Waiver of Breach

 The waiver by any party hereto of the other party's prompt and complete
performance, or breach or violation, of any term or provision of this Agreement
shall be effected solely in a writing signed by such party, and shall not
operate nor be construed as a waiver of any subsequent breach or violation, and
the waiver by any party hereto to exercise any right or remedy which he or it
may possess shall not operate nor be construed as the waiver of such right or
remedy by such party, or as a bar to the exercise of such right or remedy by
such party, upon the occurrence of any subsequent breach or violation. 



6

 

 

--------------------------------------------------------------------------------

 

            (k)     Counterparts.

 This Agreement may be executed in two or more separate counterparts, each of
which shall be an original, and all of which together shall constitute one and
the same agreement.

             (l)     Clawback of Benefits.

 The Committee shall have full authority to implement any policies and
procedures that it determines to be necessary or appropriate to comply with
applicable securities laws or other laws, including, without limitation, Section
10D of the Exchange Act and any rules promulgated thereunder, including without
limitation, including in this Agreement, or amending any this Agreement, without
the consent of the Recipient, to include language for the clawback (recapture)
by the Company of any benefits under this Agreement that the Committee deems
necessary or appropriate to comply with that statutory provision and those
rules.

 





7

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.

LIFEPOINT HOSPITALS, INC.

By:________________________________

Name:

Title:

Agreed and Accepted:

RECIPIENT:

By:            __________________________________

[Insert name of Recipient]



8

 

 

--------------------------------------------------------------------------------